Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments as filed 05/15/2022 are entered.
Claims 1-11 are pending.
Claim Objections
Claim 5 recites “the selection pattern is n-1, n-2, n-2m with a nonnegative integer m ≥ 2”.  For clarity purposes, all suffix, symbols, abbreviation etc… must be clearly defined in the claims. While it can be assumed n and m are numerical values for purpose of examination, however it is not apparently clear to the audience, for example, what concept does n denotes.  


Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. 
Applicant in page 7 and page 8 of the Remark alleges that Pindeus does not explicitely discloses any predefined selection of pattern of previous images.
The Examiner respectfully disagrees.
Note that the claim 1 and 11 failed to explicitly define any details on what the pattern might be. Under BRI, a pattern is merely an arrangement of things/entities in a predictable manner.
As such, a pattern can be as simple as be a series of continuous consecutive frames that covers a period of time, as one would be able to predict what is the next frame number before/after a given frame in either direction.
Note that applicant’s own specification in ¶0019 through ¶0021 shows several general principle of patterns, and one of which being “the selection pattern may be predefined in such a way that the selected images cover a predefined time interval of t_s seconds”.
Therefore, as Pindeus as stated by Applicant to select frames that covers predetermined length of time, namely consecutive frames of period of time, thus fits the claim’s limitation.
Regarding arguments for dependent claims 2-8, Applicant alleges the claims are allowable on their own merits. However, since they are not rewritten into independent form, the arguments by themselves do not advance prosecution.
Applicant for example alleges Pindeaus does not disclose the selection pattern is defined as a function of the previously classified movement profile in claim 3. However, neither Applicant nor the claim language clearly explain what exactly is the function comprising of, and what movement profile specifically is. One can’t claim distinction without telling the audience what basis for comparison is. Furthermore, there is no explanation of how the movement profile affects the selection pattern. Given that Pindeaus has always choose consecutive frames of a predetermined time period as part of the other movement profiles, then the current consecutive frame selection for the current classification session is consistent with Pindeaus’s history of the frame selections in other classification sessions.  As to reference Sato, Sato discloses the practice of using patterns that includes skipping of frames is known in the art.  Given that the claimed pattern’s with skipping frames without any particular purposes or intentional impact on the process (namely none of the process step takes into account how the pattern is chosen and nor is it directly impacted by). Therefore, with Sato discloses the concept of skipping frames in a pattern, one of ordinary skilled in the art would come to any pattern with frame skipping without affecting the process. Regarding claim 4, see the modified ground of rejection below. 
Regarding applicant’s argument to objection of claim 5, reasoning the examiner immediately understand n being applicant’s integer. There is a difference between assumption and recognition. As said in the preceding action, the examiner merely presumes of Applicant’s intention for purpose of examination. If applicant felt the need to clarify m being a integer and a non-negative, the same reasoning should be apply for n for clarity purpose. 
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 9-11 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over
Pindeus et al. (US 2019/0176820).

As to claim 1:
Pindeus discloses a method for recognizing the intention of a pedestrian to move on the basis of a sequence of images of a camera (See abstract,  also Fig. 11), comprising:

detecting a pedestrian in at least one image of the sequence of the images utilizing an object detector; (first step of Fig. 11, provided a video feed (i.e. which is a continuous series of images. ¶0028, 0021, detecting a human/pedestrian from the images from the video feed of the camera)

selecting an image from the sequence of the images that is current at the time t and selecting a predefined selection pattern of previous images of the image sequence, wherein the number of the selected images is smaller than the total number of the provided images of the sequence of images in the period of time spanning the time of the earliest selected image until the current image; (See ¶0028, at least an image is selected from the feed. ¶0045, also a predetermined of frames from the video feed relative to the present frame are also selected.  As such, the selection pattern being sequential and towards the past.  That is to say, If the instant frame is called frame n with n denotes (present), then the other frames are frame (n-1), frame (n-2) and so on. As such the selected frames together is  a subset of the video stream (smaller than the entire total feed))



extracting the image region in which the pedestrian is detected in the selected images of the image sequence; (See Fig. 4, Fig. 8, ¶0028, the system obtains area of the image that has form of human. And as seen in Fig. 4 or 5, the “human” areas are isolated to determine keypoints associated to the human. “Keypoints are indicated by circles overlaid on top of human 410”. ¶0046, keypoints are determined for each respective image in the chosen sequence of image)

classifying the movement profile of the detected pedestrian on the basis of the plurality of extracted image regions utilizing a classifier; (See Fig. 11, step 1106, 1108, ¶0046, 0028-0030, 0033, using the module 331 to aggregate key points and determine poses (i.e. movement profile) in the respective images (nature of movements, direction, facing, rotation etc…). 

outputting the class that describes the movement intention determined from the images of the sequence of images. (Fig. 11, step 1108, 1110, ¶0035, determining an intent of the pedestrian/human based on the determined poses. The outputted intent is used to trigger another operation)


As to claim 2:
Pindeus discloses all limitations of claim 1, wherein the selection pattern is predefined in such a way that a predefined time interval is covered by the selection. (Fig. 4, only a predetermined set of images is chosen to detect poses, ¶0045, also a predetermined of frames from the video feed relative to the present frame are also selected.  As such, the selection pattern being sequential and towards the past.  That is to say, If the instant frame is called frame n with n denotes (present), then the other frames are frame (n-1), frame (n-2) and so on. As such the selected frames together is  a subset of the video stream (smaller than the entire total feed))



As to claim 3:
Pindeus discloses all limitations of claim 1, wherein the selection pattern is predefined as a function of the previously classified movement profile. (Fig. 4, ¶0045, all selection pattern are similar to each other in that they are a series of sequential frames, with a preset quantity or duration)

As to claim 9:
Pindeus discloses a method for recognizing the intention of a pedestrian to move on the basis of a sequence of camera images (See abstract, also Fig. 11) comprising:

detecting the pedestrian in at least one camera image with an object detector; ; (first step of Fig. 11, provided a video feed (i.e. which is a continuous series of images. ¶0028, 0021, detecting a human/pedestrian from the images from the video feed of the camera)


selecting a camera image that is current at the time t and selecting a predefined selection pattern of previous camera images of the image sequence, wherein the number of the selected camera images is smaller than the total number of the provided camera images of the sequence in the period of time spanning the time of the earliest selected camera image until the current camera image; (See ¶0028, at least an image is selected from the feed. ¶0045, also a predetermined of frames from the video feed relative to the present frame are also selected.  As such, the selection pattern being sequential and towards the past.  That is to say, If the instant frame is called frame n with n denotes (present), then the other frames are frame (n-1), frame (n-2) and so on. As such the selected frames together is  a subset of the video stream (smaller than the entire total feed))

representing the pose of the detected pedestrian for the selected camera images of the image sequence using a pedestrian model; (See Fig. 4, Fig. 8, ¶0028, the system obtains area of the image that has form of human. And as seen in Fig. 4 or 5, the “human” areas are isolated to determine keypoints associated to the human, which represents the poses. “Keypoints are indicated by circles overlaid on top of human 410”. ¶0046, keypoints are determined for each respective image in the chosen sequence of image)


classifying the movement profile of the detected pedestrian on the basis of the plurality or sequence of pedestrian representations with a classifier; (See Fig. 11, step 1106, 1108, ¶0046, 0028-0030, 0033, using the module 331 to aggregate key points and determine poses (i.e. movement profile) in the respective images (nature of movements, direction, facing, rotation etc…).
outputting the class that describes the movement intention determined from the camera images of the image sequence. (Fig. 11, step 1108, 1110, ¶0035, determining an intent of the pedestrian/human based on the determined poses. The outputted intent is used to trigger another operation)


As to claim 10:
Pindeus discloses all limitations of claim 9, further comprising determining a skeleton-like model of the pedestrian to serve as a representation of the pose of the pedestrian. (See Fig. 4 and Fig. 5, skeleton model)

As to claim 11:
Pindeus discloses a driver assistance system for a vehicle, comprising a microprocessor which is configured to recognize an intention of a pedestrian to move (See abstract, ¶0018, for driving assistance to vehicles, also Fig. 11), said miroprocessor configured to:

detect a pedestrian in at least one image of the sequence of the images utilizing an object detector; (first step of Fig. 11, provided a video feed (i.e. which is a continuous series of images. ¶0028, 0021, detecting a human/pedestrian from the images from the video feed of the camera)


select an image from the sequence of the images that is current at the time t and selecting a predefined selection pattern of previous images of the image sequence, wherein the number of the selected images is smaller than the total number of the provided images of the sequence of images in the period of time spanning the time of the earliest selected image until the current image; (See ¶0028, at least an image is selected from the feed. ¶0045, also a predetermined of frames from the video feed relative to the present frame are also selected.  As such, the selection pattern being sequential and towards the past.  That is to say, If the instant frame is called frame n with n denotes (present), then the other frames are frame (n-1), frame (n-2) and so on. As such the selected frames together is  a subset of the video stream (smaller than the entire total feed))


extract the image region in which the pedestrian is detected in the selected images of the image sequence; (See Fig. 4, Fig. 8, ¶0028, the system obtains area of the image that has form of human. And as seen in Fig. 4 or 5, the “human” areas are isolated to determine keypoints associated to the human. “Keypoints are indicated by circles overlaid on top of human 410”. ¶0046, keypoints are determined for each respective image in the chosen sequence of image)


classify the movement profile of the detected pedestrian on the basis of the plurality of extracted image regions utilizing a classifier; (See Fig. 11, step 1106, 1108, ¶0046, 0028-0030, 0033, using the module 331 to aggregate key points and determine poses (i.e. movement profile) in the respective images (nature of movements, direction, facing, rotation etc…). 


output the class that describes the movement intention determined from the images of the sequence of images. . (Fig. 11, step 1108, 1110, ¶0035, determining an intent of the pedestrian/human based on the determined poses. The outputted intent is used to trigger another operation)

As to claim 7:
Pindeus discloses all limitations of claim 1, further comprising considering the information from previous images within a predefined time interval of the image sequence in addition to the information from the current images. (See claim 15, other images within a predetermined time interval are considered by determining whether they comprise human).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pindeus et al. (US 2019/0176820) and in view of Shimizu (US 20130155275) in further view of Gaurudadri et al. (CN 1973515).

As to claim 4:
Pindeus discloses all limitations of claim 1, however is silent the selection pattern is predefined as a function of a desired image acquisition rate being of 10 fps.

However, the examiner asserts that the practice of selecting a specific pattern of frames from a video feed based on a desired image acquisition rate is known in the art. 
Shimizu, in a related field of endeavor, discloses in ¶0166 that, for example, if a desire rate of 30 fps, however the imaging capturing unit’s rate is 60 fps, then the selection unit would select every other frame.
Neither does Shimizu discloses other desired rate for example of 10 fps. However, Gaurudadri makes clear in Page 10, third paragraph that video data typically has a desired frame rate of 10fps.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Pindeus would adopt a different specific pattern of frame selection depending on the hardware rating in view of Shimizu and Guarudadri.  As apparent in Fig. 4, Fig. 5 of Pindeus, the poses can also be effectively determined with images that are not closely sequential (i.e. with apparent missing frames in between), therefore, eliminating frames that are not crucial (every other frame for example) can naturally help reduce processing load.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pindeus et al. (US 2019/0176820) and in view of Sato et al. (US 2012/0013796).

As to claim 5:
Pindeus discloses all limitations of claim 1, however is silent on the selection pattern is n-1, n-2, n-2m with a nonnegative integer m ≥ 2.

Sato in a relate field of endeavor similarly proposes irregular patterns, for example in ¶0071, one frame is skip for every two frame without impacting the process.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Pindeus can be modified to select a more irregular pattern if it is deemed to be optimal for the scheme, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pindeus et al. (US 2019/0176820) and in view of Fang et al. (On-Board Detection of Pedestrian Intentions) 09-2017 – IDS record.
As to claim 6:
Pindeus discloses all limitations of claim 1, wherein the classifier provides at least the classes “standing” (¶0035) however does not explicitly provide other examples such as “walking”, “standing”, “setting off’, and “stopping”.

Fang however also discloses a similar pedestrian intention system in which other classification examples for possible detection include: starting, stopping, bending (walking with change in direction) – See Fig. 1.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Pindeus can be modified to include other classifications.  By including other classifications, the system can be adapted flexibly for other purposes, such as crash avoidance (Fang abstract).

As to claim 8:
Pindeus discloses all limitations of claim 7, regarding: the number j of the previous images which are considered is a nonnegative integer greater than or equal to four. 
Recall that¶0045, a predetermined of frames from the video feed relative to the present frame are also selected for each batch.  
While Pindeus does not explicitly specifies a particular number of frames, however using 4 or more frames is not a novel concept. Fang in Fig. 4 for examples uses more than 4 frames per patch for analysis. 
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Pindeus uses at least 4 frames per patch for analysis since human intention is complex.  The more frames being utilized, the more accurate prediction the system can output, thus can be important/significant in the context of driver assistance system. In addition, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
You et al. (US 2018/0118106) - Disclosed are a vehicle and a control method thereof, and more particularly, a technique for acquiring location information of a pedestrian near a vehicle, predicting a movement path of the pedestrian, and outputting warning sounds in a direction toward where the pedestrian is moving. The vehicle includes an imaging device configured to capture an image of a pedestrian near the vehicle, a detection sensor configured to acquire location information of the pedestrian, a controller configured to predict a movement route of the pedestrian based on the acquired location information of the pedestrian and generate a control signal for outputting warning sounds in a direction toward where the pedestrian is moving based on the predicted movement route of the pedestrian; and a speaker array configured to output the warning sounds in the direction toward where the pedestrian is moving based on the generated control signal.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645